Exhibit 10.2

CFI CSFR INVESTOR, LLC

 

 

             

PARTNERSHIP SUBSCRIPTION DOCUMENTS FOR

PURCHASE OF AN ASSOCIATE GENERAL PARTNERSHIP INTEREST

THE OFFER AND SALE OF ASSOCIATE GENERAL PARTNERSHIP INTERESTS IN CSFR OPERATING
PARTNERSHIP, L.P. (THE “PARTNERSHIP”) IS MADE SOLELY BY MEANS OF THE LIMITED
PARTNERSHIP AGREEMENT OF THE PARTNERSHIP (AS AMENDED OR SUPPLEMENTED FROM TIME
TO TIME, THE “PARTNERSHIP AGREEMENT”) AND THE SUBSCRIPTION DOCUMENTS INCLUDED IN
THIS SUBSCRIPTION PACKAGE, INCLUDING THE INVESTMENT CONSIDERATIONS.

CSFR OPERATING PARTNERSHIP, L.P.

(A Delaware Limited Partnership)

SUBSCRIPTION DOCUMENTS

FOR

AN ASSOCIATE GENERAL PARTNERSHIP INTEREST

This subscription package contains:

Instructions to Investors

Subscription Agreement

Summary of Terms (as Appendix B to the Subscription Agreement)

Signature Page to Limited Partnership Agreement



--------------------------------------------------------------------------------

ASSOCIATE GENERAL PARTNERSHIP INTEREST IN

CSFR OPERATING PARTNERSHIP, L.P.

INSTRUCTIONS TO INVESTORS

AFTER YOU HAVE CAREFULLY REVIEWED THE PARTNERSHIP AGREEMENT AND THE SUBSCRIPTION
DOCUMENTS INCLUDED IN THIS SUBSCRIPTION PACKAGE, INCLUDING THE SUMMARY OF TERMS
(COLLECTIVELY, THE “INVESTMENT DOCUMENTS”), AND HAVE DECIDED TO SUBSCRIBE FOR
AND PURCHASE AN ASSOCIATE GENERAL PARTNERSHIP INTEREST IN THE PARTNERSHIP,
PLEASE OBSERVE THE FOLLOWING INSTRUCTIONS (CAPITALIZED TERMS NOT DEFINED HEREIN
HAVE THE SAME MEANING AS IN THE PARTNERSHIP AGREEMENT).

Purchase Procedure:

 

Item A.    Subscription Agreement    Read the Subscription Agreement in its
entirety, complete the Annexes thereto, make the representations contained
therein and agree to its terms by executing as indicated thereon. Item B.   
Signature Page    The Limited Partnership Agreement of the Partnership, a copy
of which has been provided, should first be read in its entirety, and then the
Signature Page should be completed and executed as indicated thereon.

All completed documents should be delivered to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Roger Singer

E-mail: roger.singer@cliffordchance.com

ALL INFORMATION SUPPLIED IN THE SUBSCRIPTION DOCUMENTS

MUST BE TYPED OR PRINTED IN INK.



--------------------------------------------------------------------------------

CSFR Operating Partnership, L.P.

(A Delaware Limited Partnership)

SUBSCRIPTION AGREEMENT

dated as of July 31, 2012

SECTION 1

1.1 Subscription. Subject to the terms and conditions hereof, and in reliance
upon the representations and warranties of the respective parties contained
herein, the undersigned (the “Subscriber”) irrevocably subscribes for and agrees
to purchase an associate general partnership interest (an “Interest”) in CSFR
Operating Partnership, L.P., a Delaware limited partnership (the “Partnership”),
on the terms and conditions described herein and in the Partnership Agreement
and other Investment Documents delivered to the Subscriber with this
Subscription Agreement. The Investor has carefully reviewed the summary of terms
attached hereto as Appendix B. The Subscriber agrees to contribute to the
capital of the Partnership the amount set forth opposite the Subscriber’s
signature hereon, payable as required by Colony Single-Family Residential, Inc.,
a Maryland corporation (the “General Partner”), under the terms and subject to
the conditions set forth in the Partnership Agreement. The General Partner has
entered into or expects to enter into separate subscription agreements (the
“Other Subscription Agreements” and, together with this Agreement, the
“Subscription Agreements”) with other purchasers (the “Other Purchasers”),
providing for the sale to the Other Purchasers of partnership interests in the
Partnership. This Agreement and the Other Subscription Agreements are separate
agreements and the sales of partnership interests to the undersigned and the
Other Purchasers are to be separate sales.

1.2 Closing. The closing (the “Closing”) of the Subscriber’s subscription for an
Interest in the Partnership will take place at the offices of Clifford Chance US
LLP, 31 West 52nd Street, New York, New York 10019 at 12:00 p.m. (New York City
time) on such date that is designated by the General Partner (the “Closing
Date”) upon not less than two business days’ prior written notice to the
Subscriber, provided that the Closing Date shall not be later than thirty days
following the receipt by the General Partner of the Subscriber’s executed
Subscription Agreement and counterpart to the Partnership Agreement. On or
before the Closing Date, the Subscriber shall tender executed copies of this
Subscription Agreement and the signature page to the Partnership Agreement and
any other information reasonably requested by the General Partner in connection
with this subscription, including, without limitation, any information requested
at least two business days prior to the Closing Date in order to verify the
truth and accuracy of the representations contained herein, to the General
Partner on behalf of the Partnership. Promptly after the Closing, the General
Partner will deliver to the Subscriber or its representative, if the
Subscriber’s subscription has been accepted, the Partnership Agreement and the
Subscription Agreement executed by or on behalf of the General Partner and any
other documents and instruments necessary to reflect the Subscriber’s admission
as an associate general partner in the Partnership, including any documents and
instruments to be delivered pursuant to this Subscription Agreement. If on the
Closing Date any of the conditions specified in Section 4 hereof shall not have
been satisfied or waived, or the General Partner shall fail to tender the
Partnership Agreement or such other documents and instruments promptly after the

 

- 1 -



--------------------------------------------------------------------------------

Closing as provided in this Section 1.2, the Subscriber shall, at the
Subscriber’s election, be relieved of all further obligations under this
Agreement and the Partnership Agreement.

SECTION 2

2.1 Subscriber Representations, Warranties and Covenants. The Subscriber hereby
acknowledges, represents and warrants to, and agrees with, the Partnership as
follows:

(a) If the Subscriber is a corporation, partnership, trust, estate or other
entity, it is empowered, authorized and qualified to subscribe hereunder, to
commit capital to the Partnership hereunder and to become an associate general
partner in and, subject to the terms and conditions of the Partnership
Agreement, to make its capital contributions to the Partnership, and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so and has the power to delegate authority
pursuant to a power of attorney to be granted under the Partnership Agreement.
If the Subscriber is an individual, the Subscriber is of legal age to execute
this Agreement and is legally competent to do so.

(b) The Subscriber is acquiring the Interest for the Subscriber’s own account as
principal for investment and not with a present view to the distribution or sale
thereof, subject to any requirement of law that its property at all times be
within its control.

(c) Immediately prior to the Subscriber’s purchase of the Interest, the
Subscriber has such knowledge and experience in financial and business matters
that the Subscriber is and will be capable of evaluating the merits and risks of
the prospective investment.

(d) The Subscriber has no need for liquidity in this investment, has the ability
to bear the economic risk of this investment and at the present time and in the
foreseeable future can afford a complete loss of this investment; provided,
however, that notwithstanding the foregoing, nothing contained herein shall be
deemed a waiver or release of any claim, liability, duty or obligation.

(e) The Subscriber is an “accredited investor” within the meaning of Regulation
D promulgated under the Securities Act of 1933, as amended (the “1933 Act”). In
particular, and without limitation:

(i) If the Subscriber is an individual, the Subscriber either has (1) an
individual net worth or joint net worth with his or her spouse of at least
$1,000,0001 or (2) had an individual income of more than $200,000 in each of the
two most recent years or joint income with his or her spouse in excess of

 

 

1 

For purposes of this item, (i) “net worth” means the excess of the estimated
fair market value of the Subscriber’s total assets over total liabilities,
individually or jointly with the Subscriber’s spouse (as applicable),
(ii) “total assets” means total assets excluding the Subscriber’s primary
residence, and (iii) “total liabilities” means total liabilities excluding any
debt secured by the Subscriber’s primary residence, except that “total
liabilities” includes (A) any amount of debt secured by the Subscriber’s primary
residence that exceeds the estimated fair market value of such residence and
(B) any amount of debt secured by the Subscriber’s primary residence that was
borrowed within the past 60 days for purposes other than the purchase of such
residence.

 

- 2 -



--------------------------------------------------------------------------------

$300,000 in each of those years and has a reasonable expectation of reaching the
same level in the current year; and

(ii) If the Subscriber is a corporation, partnership, trust or other entity, it
was not formed or recapitalized and is not being used primarily for the specific
purpose of acquiring an Interest in the Partnership.

(f) The Subscriber (A) is a Qualified Purchaser or a Knowledgeable Employee as
such terms are defined in the Investment Company Act of 1940, as amended (the
“1940 Act”) and the rules promulgated thereunder, (B) was not formed for the
purpose of acquiring an Interest in the Partnership and that the Interest it is
acquiring will not comprise more than forty percent (40%) of the value of the
Subscriber’s total assets or, if applicable, the aggregate capital commitments
made by the Subscriber’s partners, members, shareholders or others, and (C) does
not permit the holders of securities issued by the Subscriber to elect whether
to participate, through the Subscriber, in an investment in the Partnership. If
the Subscriber is not able to make the representations and warranties set forth
in clause (B) or clause (C) of the preceding sentence, then each owner of the
Subscriber’s securities is a Qualified Purchaser or a Knowledgeable Employee.

(g) The Subscriber has and shall deliver to the General Partner such information
as to certain matters under the 1933 Act, the 1940 Act and the Securities
Exchange Act of 1934, as amended, as the General Partner may reasonably request
in order to ensure compliance with such Acts and the availability of any
exemption thereunder.

(h) The Subscriber has, immediately prior to investing in the Partnership, a net
worth in excess of $2,000,000 or has, immediately after investing in the
Partnership, at least $1,000,000 managed by the General Partner.

(i) The Subscriber was not offered the opportunity to invest in the Partnership
or to acquire the Interests by means of any general solicitation or advertising,
such as media advertising, public seminars, or pursuant to a generally
accessible website. None of the Partnership, the General Partner, or any person
acting on their behalf, offered to sell the Subscriber any Interest by means of
general solicitation.

(j) The Subscriber has reviewed the Investment Documents and other informational
materials that were provided by the General Partner, and has read and
understands the risks of, and other considerations relating to, a purchase of
the Interest and the Partnership’s investment objectives, policies and
strategies.

(k) Unless otherwise disclosed to the General Partner in writing, the Subscriber
will be the sole record and beneficial owner of the Subscriber’s Interest.

(l) The Subscriber has been given the opportunity to ask questions of, and
receive answers from, the General Partner, its affiliates and/or their
respective personnel relating to the Partnership, concerning the terms and
conditions of this offering and other matters pertaining to this investment, and
has had access to such financial and other information concerning the
Partnership as it has considered necessary to make a decision to invest in the
Partnership and has availed itself of this opportunity to the full extent
desired.

 

- 3 -



--------------------------------------------------------------------------------

(m) No representations or warranties have been made to the Subscriber with
respect to this investment or the Partnership other than the representations of
the General Partner set forth herein, in the Partnership Agreement, in any side
letter executed in connection with this Agreement, and the Subscriber has not
relied upon any representation or warranty not provided herein or therein in
making this subscription.

(n) If all or part of the funds that the Subscriber is using or will use to
purchase the Interest hereby subscribed for are assets of an employee benefit
plan as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), subject to Title I of ERISA, or a plan described
in Section 4975(e)(1) of the Internal Revenue Code of 1986 (the “Code”) or an
entity the assets of which are deemed to be plan assets pursuant to
Section 3(42) of ERISA or 29 C.F.R. Section 2510.3-101:

(i) The funds so constituting plan assets have been identified in writing to the
General Partner in such manner and on such terms and conditions as set forth on
Annex I hereto.

(ii) Its proposed purchase of an Interest is permissible under the documents
governing the investment of such plan assets to the extent any such requirements
are applicable.

(iii) In making the proposed purchase of an Interest, it is aware of and has
taken into consideration the diversification requirements of Section 404(a)(1)
of ERISA and the decision to invest plan assets in the Partnership is consistent
with the provisions of ERISA that require diversification in the investment of
plan assets to the extent any such requirements are applicable.

(iv) It has concluded that the proposed purchase of an Interest is prudent and
is consistent with other applicable fiduciary responsibilities under ERISA to
the extent any such requirements are applicable.

(v) The execution of this Agreement, and the Subscriber’s obligations hereunder,
will not constitute a non-exempt prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

(o) If the Subscriber is not a “United States person,” as defined below, the
Subscriber has heretofore notified the General Partner in writing of its status
as such a person and has provided all relevant Internal Revenue Service forms to
the General Partner (including, without limitation, IRS Forms W-8BEN, W-8ECI,
W-8EXP and/or W-8IMY) necessary to permit the General Partner to determine the
Partnership’s or any of its affiliates’ withholding obligations. If the
Subscriber is a “United States person,” as defined below, the Subscriber has
provided a duly executed IRS Form W-9 to the General Partner. For this purpose,
“United States person” means a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in or under the
laws of the United States or any political subdivision thereof, an estate the
income of which is subject to United States federal income taxation regardless
of its source, or a trust that (i) is subject to the primary supervision of a
court within the United States and one or more U.S. persons have the authority
to control all substantial decisions of the trust or

 

- 4 -



--------------------------------------------------------------------------------

(ii) has a valid election in effect under applicable U.S. Treasury regulations
to be treated as a United States person.

(p) The information provided herein and in the Annexes hereto is accurate and
complete as of the date hereof. If there should be any material change in any
such information prior to the admission of the Subscriber as an associate
general partner of the Partnership, the Subscriber will promptly furnish
accurate and complete information concerning such material change to the General
Partner.

(q) The execution and delivery of this Subscription Agreement and the
Partnership Agreement by the Subscriber and the performance of its duties and
obligations hereunder and thereunder do not result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, credit agreement, note or other evidence of
indebtedness, or any lease or other agreement, or any license, permit, franchise
or certificate, to which the Subscriber is a party or by which it is bound or to
which any of its properties are subject, or require any authorization or
approval under or pursuant to any of the foregoing, or violate in any material
respect any statute, regulation, law, order, writ, injunction or decree to which
the Subscriber is subject.

(r) The Partnership will not accept the investment of funds by natural persons
or entities acting, directly or indirectly, in contravention of any applicable
money laundering regulations or conventions of the United States or other
international jurisdictions, or on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that are included
on any relevant lists maintained by the United Nations, the North Atlantic
Treaty Organization, the Organization for Economic Cooperation and Development,
the Financial Action Task Force, the U.S. Office of Foreign Assets Control, the
U.S. Securities and Exchange Commission, the U.S. Federal Bureau of
Investigation, the U.S. Central Intelligence Agency, and the U.S. Internal
Revenue Service, all as may be amended from time to time (“Prohibited
Investments”). The Subscriber represents and warrants that the proposed
subscription for Interests in the Partnership, whether made on the Subscriber’s
own behalf or, if applicable, as an agent, trustee, representative,
intermediary, nominee, or in a similar capacity on behalf of any other person or
entity, nominee account or beneficial owner, whether a natural person or entity
(each an “Underlying Beneficial Owner”), is not a Prohibited Investment, and
further represents and warrants that the Subscriber will promptly notify the
Partnership of any change in its status or the status of any Underlying
Beneficial Owner(s) with respect to its representations and warranties regarding
Prohibited Investments.

(s) The Partnership is, or may in the future become subject to, money laundering
statutes, regulations and conventions of the United States or other
international jurisdictions, and the Subscriber agrees to execute instruments,
provide information, or perform any other acts as may reasonably be requested by
the General Partner, or other authorized representative of the Partnership, for
the purpose of: (i) carrying out due diligence as may be required by applicable
law to establish the identity of (A) the Subscriber, (B) any Underlying
Beneficial Owner(s) of the Subscriber and (C) any investors, partners, members,
directors, officers, beneficiaries or grantors of the Subscriber, and any
Underlying Beneficial Owner(s) of such investors, partners, members, directors,
officers, beneficiaries or grantors, as applicable; (ii) maintaining records of
identities, or verifications or certifications as to identities; and
(iii) taking

 

- 5 -



--------------------------------------------------------------------------------

any other actions as may be required to comply with and remain in compliance
with money laundering or related statutes, regulations or conventions applicable
to the Partnership.

(t) The Subscriber authorizes and consents to the General Partner, or other
authorized representative of the Partnership, contacting each bank or other
financial institution with which the Subscriber maintains an account from which
funds used to acquire Interests in the Partnership will be drawn, and verifying
with each such bank or other financial institution the identity of the
Subscriber.

(u) The Subscriber authorizes and consents to the General Partner, on behalf of
the Partnership, releasing information about the Subscriber and, if applicable,
any Underlying Beneficial Owner(s), to the appropriate governmental or
regulatory authorities if the General Partner, in its reasonable discretion,
determines that it is in the best interests of the Partnership in light of
applicable statutes, regulations and conventions concerning Prohibited
Investments.

(v) Notwithstanding anything expressed or implied to the contrary in this
Subscription Agreement, the Partnership Agreement and any other Partnership
documents, each Subscriber and prospective investor (and each employee,
representative or other agent of each such Subscriber and prospective investor)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and any facts that may be relevant to the tax structure of the
transactions contemplated by this Subscription Agreement and the Partnership
Agreement and the agreements referred to therein, and all materials of any kind
(including opinions or other tax analyses) that are provided to any such persons
relating to such tax treatment and tax structure; provided, however, that no
Subscriber or prospective investor (and no employee, representative, or other
agent thereof) shall take any action that would violate any applicable federal
or state securities laws.

(w) The Subscriber agrees to furnish (including by way of updates) to the
General Partner in such form as is reasonably requested by the General Partner
any information, representations and forms as shall reasonably be requested by
the General Partner to assist it in obtaining any exemption, reduction or refund
of any withholding or other taxes imposed by any taxing authority or other
governmental agency (including withholding taxes imposed pursuant to the U.S.
Hiring Incentives to Restore Employment Act of 2010, or any similar or successor
legislation or any agreement entered into pursuant to any such legislation) upon
the Partnership, amounts paid to the Partnership, or amounts distributable by
the Partnership to the Partners.

(x) The Subscriber hereby acknowledges and agrees that Clifford Chance US LLP
and its affiliates and any other law firm retained by the General Partner in
connection with the organization of the Partnership, the offering of Interests
in the Partnership, the management and operation of the Partnership, or any
dispute between the General Partner and any other Partner, is acting as counsel
to the General Partner and as such does not represent or owe any duty to such
other Partner or to such other Partners as a group.

2.2 Investor Awareness. The Subscriber acknowledges that the Subscriber is aware
that:

 

- 6 -



--------------------------------------------------------------------------------

(a) No federal or state agency has passed upon the Interests or made any finding
or determination as to the fairness of this investment. The Partnership
Agreement has not been filed with the Securities and Exchange Commission or with
any securities administrator under state or other securities laws.

(b) There are substantial risks incident to the purchase of Interests, including
the information materials that were provided by the General Partner.

(c) There are substantial restrictions on the transferability of the Interests
under the Partnership Agreement and under applicable law; there is no
established market for the Interests and no public market for the Interests will
develop; the Interests will not be, and investors in the Partnership have no
rights to require that the Interests be, registered under the 1933 Act or the
securities laws of the various states and therefore cannot be resold, pledged,
assigned or otherwise disposed of unless subsequently registered or unless an
exemption from such registration is available; the Subscriber may have to hold
the Interest herein subscribed for and bear the economic risk of this investment
indefinitely and it may not be possible for the Subscriber to liquidate its
investment in the Partnership.

(d) With respect to the tax and other legal consequences of an investment in the
Interest, the Subscriber is relying solely upon the advice of its own tax and
legal advisors and upon the legal opinions of counsel to the Partnership
delivered in connection with the Closing in which the Subscriber will be
admitted as an associate general partner in the Partnership and not upon the
general discussion of such matters set forth in the information materials that
were provided by the General Partner.

(e) The General Partner and its affiliates will receive substantial compensation
in connection with the Partnership irrespective of the success of its operation
and, to the extent permitted by the Partnership Agreement, the General Partner
and its affiliates are (and in the future may continue to be) engaged in
businesses that are competitive with that of the Partnership. Subject to the
restrictions contained in the Partnership Agreement, the Subscriber agrees and
consents to these activities of the General Partner and its affiliates even
though there are conflicts of interest inherent in such activities and even
though the Subscriber will have no interest in such activities except as set
forth in the Partnership Agreement.

(f) The Subscriber will be subject to the default provisions set forth in the
Partnership Agreement in the event the Subscriber fails to make capital
contributions as required under the Partnership Agreement.

(g) By submitting its subscription for the Interest, the Subscriber agrees to
comply with and be bound by the terms of the Partnership Agreement, including,
without limitation, the irrevocable appointment of the General Partner, and the
successors and assigns of the General Partner, as the Subscriber’s true and
lawful attorney-in-fact with the power and authority set forth in Section 2.5 of
the Partnership Agreement, subject to any side letters executed in connection
with this Agreement.

2.3 Additional Information. The Subscriber shall provide the information
requested in the Annexes hereto.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 3

3.1 General Partner Representations. The General Partner represents to the
Subscriber as follows:

(a) The General Partner is empowered, authorized and qualified to enter into
this Subscription Agreement, individually and on behalf of the Partnership, the
Partnership Agreement and any side letter with respect to such Subscriber, and
to become the general partner of the Partnership, and the person signing this
Subscription Agreement, the Partnership Agreement and any side letter with
respect to such Subscriber on behalf of the General Partner has been duly
authorized by the General Partner to do so.

(b) The execution and delivery of this Subscription Agreement, the Partnership
Agreement and any side letter by the General Partner and the performance of its
duties and obligations hereunder and thereunder do not result in a breach of any
of the terms, conditions or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, credit agreement, note or other evidence of
indebtedness, or any lease or other agreement, or any license, permit, franchise
or certificate, to which the General Partner is a party or by which it is bound
or to which any of its properties are subject, or require any authorization or
approval under or pursuant to any of the foregoing, or violate in any material
respect any statute, regulation, law, order, writ, injunction or decree to which
the General Partner is subject.

(c) The General Partner is not in default (nor has any event occurred which with
notice, lapse of time, or both, would constitute a default) under any
representation or warranty, or in the performance of any obligation, agreement
or condition contained in this Subscription Agreement or in the Partnership
Agreement, any indenture, mortgage, deed of trust, credit agreement, note or
other evidence of indebtedness or any lease or other agreement or understanding,
or any license, permit, franchise or certificate, to which it is a party or by
which it is bound or to which its properties are subject, nor is it in violation
of any statute, regulation, law, order, writ, injunction, judgment or decree to
which it is subject, which default or violation would materially adversely
affect the business or financial condition of the General Partner or the
Partnership or impair the General Partner’s ability to carry out its obligations
under this Subscription Agreement, the Partnership Agreement or any side letter.

(d) There is no litigation, investigation or other proceeding pending or, to the
knowledge of the General Partner, threatened against the General Partner or its
affiliates which, if adversely determined, would materially adversely affect the
business or financial condition of the General Partner or the ability of the
General Partner to perform its obligations under this Subscription Agreement,
the Partnership Agreement or any side letter.

SECTION 4

4.1 Conditions to Closing. The Subscriber’s obligations hereunder are subject to
the fulfillment (or waiver by the Subscriber), prior to or at the time of the
Closing Date on which the Subscriber will be admitted as an associate general
partner in the Partnership, of the following conditions:

 

- 8 -



--------------------------------------------------------------------------------

(a) Partnership Agreement. The Partnership Agreement shall have been authorized,
executed and delivered by or on behalf of the General Partner and all filings
shall have been made as required by the Delaware Revised Uniform Limited
Partnership Act.

(b) Performance. The Partnership and the General Partner shall have duly
performed and complied in all material respects with all agreements and
conditions contained in this Subscription Agreement required to be performed or
complied with by them prior to or at the Closing Date on which the Subscriber
will be admitted as an associate general partner in the Partnership.

SECTION 5

5.1 Indemnity. Each of the General Partner and the Subscriber agrees, to the
fullest extent permitted by law, to indemnify and hold harmless the other and,
in the case of indemnification by the Subscriber, the Partnership and each other
person, if any, who controls the other or any person who is a partner in the
other (or, in the case of indemnification by the Subscriber, the Partnership)
within the meaning of Section 15 of the 1933 Act against any and all losses,
liabilities, claims, damages and expenses whatsoever (including attorneys’ fees
and disbursements, judgments, fines and amounts paid in settlement) arising out
of or based upon any breach or failure by the General Partner or the Subscriber,
as the case may be, to comply with any representation, warranty, covenant or
agreement made by it herein or in any other document, other than the Partnership
Agreement, furnished by it to any of the foregoing pursuant to this Subscription
Agreement.

5.2 Acceptance or Rejection.

(a) At any time prior to the Closing Date on which the Subscriber will be
admitted as an associate general partner in the Partnership and notwithstanding
the Subscriber’s prior receipt of a notice of acceptance of the Subscriber’s
subscription, the General Partner shall have the right to accept or reject this
subscription for any reason whatsoever. If this subscription is not accepted by
the General Partner on the Closing Date, this subscription shall be deemed to be
rejected.

(b) If this subscription is accepted, the General Partner promptly shall notify
the Subscriber of such acceptance and the General Partner will execute a copy of
this Subscription Agreement and the Partnership Agreement and return a copy to
the undersigned.

(c) In the event of rejection of this subscription or if, for any reason
whatsoever, the formation of the Partnership is not completed prior to the last
date specified for the Closing on which the Subscriber will be admitted as an
associate general partner in the Partnership in Section 1.2, the General Partner
promptly thereupon shall return to the Subscriber the copies of this
Subscription Agreement and the Partnership Agreement and any other documents
submitted herewith, and this Subscription Agreement and the Partnership
Agreement shall have no further force or effect thereafter.

5.3 Modification. Neither this Subscription Agreement nor any provisions hereof
shall be modified, changed, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, change, discharge or
termination is sought.

 

- 9 -



--------------------------------------------------------------------------------

5.4 Revocability. Except as otherwise provided herein, this Subscription
Agreement may not be withdrawn or revoked by the Subscriber in whole or in part
without the consent of the General Partner.

5.5 Notices. All notices, consents, requests, demands, offers, reports and other
communications required or permitted to be given pursuant to this Subscription
Agreement shall be in writing and shall be considered properly given and
received when personally delivered to the party entitled thereto, or when sent
by facsimile with confirmation of transmission received, or by overnight courier
when delivered to the address set forth below, or seven (7) business days after
being sent by certified United States mail, return receipt requested, in a
sealed envelope, with postage prepaid, addressed, if to the Partnership or the
General Partner, c/o CSFR Operating Partnership, L.P., 2450 Broadway, 6th Floor,
Santa Monica, California 90404, Attention: David Palamé, and, if to the
Subscriber, to the address set forth below the Subscriber’s signature on the
counterpart of this Subscription Agreement which the Subscriber originally
executed and delivered to the Partnership; provided, however, that any notice
sent by facsimile shall be promptly followed by a copy of such notice sent by
mail or overnight courier in the manner described herein. The Partnership or the
Subscriber may change its address by giving notice to the other.

5.6 Counterparts. This Subscription Agreement may be executed in multiple
counterpart copies, each of which shall be considered an original and all of
which constitute one and the same instrument binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.

5.7 Successors. Except as otherwise provided herein, this Subscription Agreement
and all of the terms and provisions hereof shall be binding upon and inure to
the benefit of the parties and their respective heirs, executors,
administrators, successors, trustees and legal representatives. If the
Subscriber is more than one person, the obligation of the Subscriber shall be
joint and several and the agreements, representations, warranties and
acknowledgements herein contained shall be deemed to be made by and be binding
upon each such person and such person’s heirs, executors, administrators,
successors, trustees and legal representatives.

5.8 Assignability. This Subscription Agreement is not transferable or assignable
by the Subscriber. Any purported assignment of this Subscription Agreement shall
be null and void.

5.9 Entire Agreement. This Subscription Agreement, the Annexes attached hereto
and the Partnership Agreement (it being acknowledged and agreed that the General
Partner or the Partnership may enter into other written agreements with
Partners, executed contemporaneously with the admission of such Partners to the
Partnership or thereafter, affecting the terms of this Agreement or the
Partnership Agreement in order to meet certain requirements of such Partners,
and to the extent the terms of any other such written agreement are inconsistent
with the terms of this Agreement or the Partnership Agreement, the terms of such
other written agreement shall prevail over the inconsistent provisions of this
Agreement as regards the Partner or Partners who are parties to or otherwise are
entitled to the benefits of such other written agreement) contain the entire
agreement of the parties with respect to the subject matter hereof

 

- 10 -



--------------------------------------------------------------------------------

and thereof, and supersede all other prior agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof and thereof other than the terms of any side letter executed by
the Subscriber and the General Partner in connection herewith.

5.10 APPLICABLE LAW. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO PRINCIPLES RELATING TO CONFLICT OR CHOICE OF LAWS.

5.11 Survival. The representations and warranties in Sections 2.1, 2.2 and 3.1
and the provisions of Section 5.1 shall, in the event this subscription is
accepted, survive such acceptance and the formation and dissolution of the
Partnership.

 

- 11 -



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

CSFR OPERATING PARTNERSHIP, L.P.

SUBSCRIPTION AGREEMENT

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of July 31, 2012.

Amount of Commitment:

$150,000,000

 

CFI CSFR Investor, LLC By: CFI RE Masterco, LLC, its managing member By: Colony
Financial, Inc., its managing member By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President

 

Subscriber’s Name, Mailing Address

and Tax Identification Number:

(Name)   

    CFI CSFR Investor, LLC

(Street)   

    2450 Broadway, 6th Floor

(City)   

    Santa Monica

   (State)          CA          (Zip Code)          90404       (Telephone
Number)                                               (Facsimile Number)
                                               (Tax Identification or Social
Security Number)                                              



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

CSFR OPERATING PARTNERSHIP, L.P.

SUBSCRIPTION AGREEMENT

The foregoing subscription is hereby accepted by the General Partner on behalf
of the Partnership, and the terms of the foregoing Subscription Agreement are
agreed to by the Partnership and the General Partner, as of July 31, 2012.

 

CSFR Operating Partnership, L.P. By:   Colony Single-Family Residential, Inc.,  
its General Partner By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President Colony Single-Family
Residential, Inc. By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

Verification of ERISA Status

 

1. Please indicate whether the Subscriber is, or is acting on behalf of, (i) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA that is
subject to Title I of ERISA, (ii) a “plan” as defined in Section 4975(e)(1) of
the Code, including without limitation, an individual retirement account, that
is subject to Section 4975 of the Code, (iii) an entity whose underlying assets
include plan assets by reason of a plan’s investment in such entity or (iv) an
entity that otherwise constitutes a benefit plan investor within the meaning of
Section 3(42) of ERISA (“Benefit Plan Investor”) and the Department of Labor
Regulation, 29 C.F.R. Section 2510.3-101 (the “Plan Assets Rules”) (each of (i),
(ii), (iii) or (iv), a “Benefit Plan Investor”).

¨  Yes        x  No

 

2. If you checked “Yes” to Question #1, please check all boxes that describe the
Subscriber or the entity that the Subscriber is acting on behalf of:

¨  an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” as described in Section 4975(e) of the Code that is subject to Title I of
ERISA or Section 4975 of the Code (e.g., a 401(k) plan).

¨  an individual retirement account (IRA) or an individual retirement annuity.

¨  an entity or fund whose underlying assets include “plan assets” by reason of
a plan’s investment in such entity (e.g., an insurance company separate account
or an entity in which 25% or more of a class of equity interest is held by
Benefit Plan Investors (calculated in accordance with the Plan Assets Rules)).
Please indicate for the entire period in which the Subscriber will hold the
Interest, the maximum percentage of the investment that will constitute “plan
assets” as defined in Section 3(42) of ERISA:     %. A Subscriber that cannot
provide the foregoing percentage herby acknowledges that for purposes of
determining whether Benefit Plan Investors own less than 25% of each class of
equity interests of the Partnership, 100% of the investment shall be treated as
“plan assets”.

 

- 1 -



--------------------------------------------------------------------------------

¨  an insurance company general account, the underlying assets of which include
“plan assets.” Please indicate for the entire period in which the Subscriber
will hold the Interest, the maximum percentage of the general account that will
constitute “plan assets” for purposes of Title I of ERISA:     %. A Subscriber
that is an insurance company acting on behalf of its general account that cannot
provide the foregoing percentage hereby acknowledges that for purposes of
determining whether Benefit Plan Investors own less than 25% of each class of
equity interests of the Partnership 100% of the assets of its general account
shall be treated as “plan assets.”

¨  Other:

 

                                                                
                                         
                                         
                                                                

                                                                           
                                         
                                         
                                                     

                                                                
                                         
                                         
                                                                

 

3. Please indicate whether the Subscriber is a person who has discretionary
authority or control with respect to the assets of the Partnership, or any
person who provides investment advice for a fee (direct or indirect) with
respect to such assets or any affiliate of such person (hereinafter, a
“Controlling Person”).

¨  Yes        ¨  No

 

4. If you checked “Yes” to Question #1, please acknowledge the following:

With respect to the transfer of the Interest to the Subscriber or to a
subsequent transferee, as applicable, the Subscriber hereby represents and
warrants and each such transferee will be required to represent and warrant that
either (i) it is not (and is not acting on behalf or using the assets of) (A) an
“employee benefit plan” subject to ERISA, (B) a “plan” subject to Section 4975
of the Code, or (C) an entity whose underlying assets include “plan assets” by
reason of a plan’s investment in the entity or (ii) it is an entity described in
(i) and the purchase, holding and disposition of an Interest will not constitute
or result in a prohibited transaction under Section 406 of ERISA or Section 4975
of the Code for which an exemption is not available. Any purported transfer of
an Interest to a Subscriber or subsequent transferee, as applicable, that does
not comply with the requirements of this provision may be voided by the General
Partner.

¨  Please check to acknowledge the above.

 

- 2 -



--------------------------------------------------------------------------------

5. If the Subscriber, or the entity for which the Subscriber is acting, is an
insurance company acting on behalf of its general account, the underlying assets
of which include “plan assets,” or an entity whose underlying assets include
“plan assets” by reason of a Benefit Plan Investor’s investment in the entity,
the Subscriber hereby covenants that if, after its initial acquisition of the
Interest, at any time during any calendar quarter, the percentage of the assets
of such general account or investment (as reasonably determined by the
Subscriber) that constitute “plan assets” for purposes of Title I of ERISA or
Section 4975 of the Code exceeds the maximum percentage limit set forth above in
Question #2, then such Subscriber shall promptly notify the General Partner of
such circumstance and the General Partner may require the Subscriber to dispose
of all or a portion of the Interest by the end of the following calendar
quarter.

x  Please check to acknowledge the above.

 

6. The Subscriber acknowledges that for purposes of determining whether Benefit
Plan Investors hold less than twenty-five percent (25%) of the value of each
class of equity interest of the Partnership, the value of any equity interest of
the Partnership held by Controlling Persons that are not Benefit Plan Investors
will be disregarded. The Subscriber acknowledges that, unless specifically
allowed by the General Partner, no purchase of an Interest by or proposed
transfer of an Interest to a person that has represented that it is a Benefit
Plan Investor within the meaning of the Plan Assets Rules or to a Controlling
Person will be permitted to the extent that such purchase or transfer would
result in persons that have represented that they are Benefit Plan Investors
owning 25% or more of the outstanding Interests immediately after such purchase
or proposed transfer (such percentage determined in accordance with the Plan
Assets Rules).

x  Please check to acknowledge the above.

 

7. The Subscriber acknowledges that the foregoing representations in this Annex
I shall be deemed made on each day from the date the Subscriber makes such
representations through and including the date on which such Subscriber disposes
of the Interest. The Subscriber understands and agrees that the information
supplied above and in this Subscription Agreement, will be utilized and relied
upon by the General Partner to determine whether Benefit Plan Investors own less
than 25% of any class of equity interest of the Partnership, both upon the
original issuance of the Interests and upon any subsequent transfer of any
equity interest in the Partnership, including, without limitation, the Interests
for any reason. The Subscriber (or the Subscriber on behalf of a beneficial
owner) covenants and agrees that it will promptly notify the General Partner of
any change in its status which affects its representations as set forth above
and that the General Partner may require the Subscriber to dispose of all or a
portion of the Interest by the end of the following calendar quarter.

x  Please check to acknowledge the above.

 

- 3 -



--------------------------------------------------------------------------------

ANNEX II

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

WITHHOLDING EXEMPTION CERTIFICATE

The attached California Form 590 need only be completed by California entities
that meet the description of any of the eight categories set forth on the face
of such form.

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g405466new.jpg]

 

- 2 -



--------------------------------------------------------------------------------

ANNEX III

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

Verification of Status as an “Accredited Investor”

The Subscriber represents and warrants that he/she is an “accredited investor”
within the meaning of Regulation D under the Securities Act and has initialed
the applicable statements below pursuant to which the Subscriber so qualifies.

For Individuals:

PLEASE INITIAL ALL APPLICABLE STATEMENTS BELOW

 

1.  ¨   The Subscriber’s own net worth, taken together with the net worth of the
Subscriber’s spouse if applicable exceeds $1,000,000.2 2.  ¨   The Subscriber
had a gross individual gross income in excess of $200,000 (or joint income with
the Subscriber’s spouse in excess of $300,000) in each of the two previous years
and reasonably expects a gross individual income in excess of $200,000 (or joint
income with the Subscriber’s spouse in excess of $300,000) this year. 3.  ¨  
The Subscriber is a director or executive officer of the Partnership or a
director, executive officer or managing member of the General Partner. 4.  ¨  
The Subscriber has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of
investing in the Interests.

For Entities:

PLEASE INITIAL ALL APPLICABLE STATEMENTS BELOW

 

1.   The Subscriber has total assets in excess of $5,000,000 AND was not formed
for the specific purpose of acquiring the securities offered, AND is any of the
following:  

•      

  a corporation;

 

 

2 

For purposes of this item, (i) “net worth” means the excess of the estimated
fair market value of the Subscriber’s total assets over total liabilities,
individually or jointly with the Subscriber’s spouse (as applicable),
(ii) “total assets” means total assets excluding the Subscriber’s primary
residence, and (iii) “total liabilities” means total liabilities excluding any
debt secured by the Subscriber’s primary residence, except that “total
liabilities” includes (A) any amount of debt secured by the Subscriber’s primary
residence that exceeds the estimated fair market value of such residence and
(B) any amount of debt secured by the Subscriber’s primary residence that was
borrowed within the past 60 days for purposes other than the purchase of such
residence.



--------------------------------------------------------------------------------

 

•      

  a partnership;  

•      

  a Massachusetts or similar business trust;  

•      

  an organization described in Section 501(c)(3) of the Internal Revenue Code;
OR  

•      

  a plan established and maintained by a state of the United States, its
political subdivisions, or any agency or instrumentality of a state of the
United States or its political subdivisions, for the benefit of its employees
that has total assets in excess of $5,000,000.

2.  ¨   The Subscriber is any of the following:  

•      

  a bank, or any savings and loan association or other institution acting in its
individual or fiduciary capacity;  

•      

  a broker or dealer;  

•      

  an insurance company;  

•      

  an investment company or a business development company under the Investment
Company Act of 1940, as amended;  

•      

  a private business development company under the Investment Advisers Act of
1940; or  

•      

  a Small Business Investment Company licensed by the U.S. Small Business
Administration.

 

3.  ¨   The Subscriber is a trust, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000 and
whose purchase is directed by a sophisticated person.    4.  x   The Subscriber
is an entity as to which all the equity owners (or, in the case of a trust, all
the income beneficiaries) are accredited investors. If only this statement (4)
has been initialed (i.e., not 1, 2, or 3), please have each equity owner (or, in
the case of a trust, each income beneficiary) fill out and sign the above
questionnaire for Individuals or this questionnaire for Entities, as applicable.
Please feel free to make copies of these pages for each equity owner (or income
beneficiary).   Note: The sole member of the Subscriber is CFI RE Masterco, LLC,
a Delaware limited liability company and accredited investor that has total
assets in excess of $5,000,000 AND was not formed for the specific purpose of
acquiring the securities offered.

 

- 2 -



--------------------------------------------------------------------------------

ANNEX IV

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

Verification of Status as “One Person” under the 1940 Act

You represent and warrant that the Interest purchased by you shall be deemed to
be beneficially owned by one person (or such greater number as you have
separately disclosed in writing to the General Partner) within the meaning of
the United States Investment Company Act of 1940, as amended, and you have
answered “Yes” or “No,” as applicable, to each of the statements below.

PLEASE INDICATE YOUR ANSWER TO EACH STATEMENT BELOW

 

1.  

Yes

x

 

No

¨

  Your investment in the Partnership constitutes more than 40% of your committed
capital or total assets. 2.  

Yes

x

 

No

¨

  You have been formed, organized, reorganized, capitalized or recapitalized for
the specific purpose of acquiring an Interest in the Partnership. 3.  

Yes

¨

 

No

x

  You are a registered investment company under the Investment Company Act or
are required to register as an investment company under the Investment Company
Act. 4.  

Yes

¨

 

No

x

 

You were formed prior to April 30, 1996, and you would be required to register
as an investment company under the Investment Company Act but for your reliance
on an exemption pursuant to Section 3(c)(1) or 3(c)(7) thereof.

 

If you answered “Yes” to any of statements 1 through 4, please indicate the
number of beneficial holders of your outstanding securities:

 

                    . Also, please note that additional information may be
requested of you prior to acceptance of your subscription.

5.  

Yes

¨

 

No

x

 

A.     You are a participant-directed defined contribution plan, or a
partnership or other investment vehicle, in which your partners or participants
have or will have discretion as to their participation (or level thereof)
indirectly in your investment in the Partnership.

 

Yes

¨

 

No

x

 

B.     You are a participant-directed defined contribution plan, or a
partnership or other investment vehicle, in which your partners or participants
have or will have discretion as to investments made by you in the Partnership.

 

- 3 -



--------------------------------------------------------------------------------

6.  

Yes

¨

 

No

x

 

A.     You are (i) a plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees or (ii) an “employee benefit plan”
within the meaning of Section 3(3) of ERISA, whether or not it is subject to the
provisions of Title I of ERISA, including any U.S. governmental plan, foreign
governmental plan or private U.S. or foreign pension plan.

     

B.     If you answered “Yes” to statement 6.A above:

 

Yes

¨

 

No

¨

  (1) Is participation in the plan involuntary or compulsory?  

Yes

¨

 

No

¨

  (2) Is an employee’s level of participation in the plan determined by the
employee?  

Yes

¨

 

No

¨

  (3) Are any contributions to the plan funded by the employee?

 

- 4 -



--------------------------------------------------------------------------------

ANNEX V

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

Verification of Status as a “Qualified Purchaser” or “Knowledgeable Employee”

You represent and warrant that you are a “Qualified Purchaser” within the
meaning of the United States Investment Company Act of 1940, as amended, and
have answered “Yes” or “No” to the applicable statements below pursuant to which
you so qualify.

PLEASE INDICATE YOUR ANSWER TO EACH STATEMENT BELOW

 

1.  

Yes

 

¨

 

No

 

¨

  

You are an entity:

 

•       to which neither Question 1 nor Question 2 contained in Annex IV
applied;

 

•       which either (a) is not relying on an exemption from registration as an
investment company pursuant to Section 3(c)(1) or 3(c)(7) under the Investment
Company Act; or (b) is relying on section 3(c)(1) or 3(c)(7) of the Investment
Company Act to avoid registration as an investment company and either (i) was
formed after April 30, 1996, or (ii) if formed on or before April 30, 1996, all
of your beneficial owners acquired their interest in you and have unanimously
consented to your treatment as a Qualified Purchaser on or before April 30,
1996;

 

•       which is acting for its own account or the accounts of other Qualified
Purchasers; AND

 

•       which in the aggregate owns and/or invests on a discretionary basis not
less than $25,000,000 in “investments.”3

 

 

3 

Please read Appendix A to the Subscription Agreement of CSFR Operating
Partnership, L.P. for information regarding what constitutes an “investment” and
for information regarding the valuation of any such “investment.”

 

- 5 -



--------------------------------------------------------------------------------

2.  

Yes

 

¨

 

No

 

¨

  

You are an entity:

 

•       to which neither Question 1 nor Question 2 contained in Annex IV
applied;

 

•       which either (a) is not relying on an exemption from registration as an
investment company pursuant to Section 3(c)(1) or 3(c)(7) under the Investment
Company Act; or (b) is relying on section 3(c)(1) or 3(c)(7) of the Investment
Company Act to avoid registration as an investment company and either (i) was
formed after April 30, 1996, or (ii) if formed on or before April 30, 1996, all
of your beneficial owners acquired their interest in you and have unanimously
consented to your treatment as a Qualified Purchaser on or before April 30,
1996;

 

•       which owns not less than $5,000,000 in “investments”; AND

 

•       which is, or is directly or indirectly owned entirely by or for, a
“Family Company.”4

3.  

Yes

 

¨

 

No

 

¨

  

You are an entity:

 

•       to which neither Question 1 nor Question 2 contained in Annex IV
applied;

 

•       which either (a) is not relying on an exemption from registration as an
investment company pursuant to Section 3(c)(1) or 3(c)(7) under the Investment
Company Act; or (b) is relying on section 3(c)(1) or 3(c)(7) of the Investment
Company Act to avoid registration as an investment company and either (i) was
formed after April 30, 1996, or (ii) if formed on or before April 30, 1996, all
of your beneficial owners acquired their interest in you and have unanimously
consented to your treatment as a Qualified Purchaser on or before April 30,
1996; AND

 

•       which is a trust (other than a trust covered by 2 above) for which the
investment in the Partnership is directed by a Qualified Purchaser AND in which
each settlor or other person who has contributed assets is a Qualified
Purchaser.

 

 

4 

A “Family Company” means any entity that is owned directly or indirectly by or
for two or more natural persons who are related as siblings or spouses
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established by or for the benefit of such persons.

 

- 6 -



--------------------------------------------------------------------------------

4.  

Yes

x

 

No

¨

 

You are an entity (other than an entity formed prior to April 30, 1996 that
would be required to register as an investment company under the Investment
Company Act but for an exemption under Section 3(c)(1) or 3(c)(7) thereunder) as
to which all the equity holders are “Qualified Purchasers” (taking into account
the need to look through certain entities under applicable law). If you have
answered “Yes” only to this statement 4, please have each equity owner fill out
the Investor Questionnaire. Please feel free to make copies of these pages for
each equity owner.

 

Note: The sole member of the Subscriber is CFI RE Masterco, LLC, a Delaware
limited liability company and qualified purchaser satisfies item 1 above in this
Annex V.

5.  

Yes

¨

 

No

x

  You are a natural person who beneficially owns not less than $5,000,000 in
“investments” either separately or jointly or as community property with your
spouse.5 6.  

Yes

¨

 

No

x

  You are a natural person, acting for your own account, or for the account of
other “Qualified Purchasers,” who in the aggregate own(s) and invest(s) on a
non-discretionary basis, not less than $25,000,000 in “investments.”

Question 7 to be answered ONLY by “insiders” of the Partnership or the General
Partner:

 

7.  

Yes

 

¨

 

No

 

¨

 

With respect to the Partnership or the General Partner, you are:

 

•       a director, trustee, general partner, managing member, or advisory board
member;

 

•       an executive officer;6 OR

 

•       an employee7 who regularly participates in the investment activities of
the Partnership (or affiliated funds) and has performed such role with respect
to these or other funds for at least 12 months.

 

 

5 

Please read Appendix A to the Subscription Agreement of CSFR Operating
Partnership, L.P. for information regarding what constitutes an “investment” and
for information regarding the valuation of any such “investment.”

6 

Includes any (a) president, (b) vice president in charge of a business unit,
division or function or (c) any other person who performs a policy-making
function.

7 

Excludes employees performing solely clerical, secretarial or administrative
functions.

 

- 7 -



--------------------------------------------------------------------------------

ANNEX VI

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

Verification of Status for U.S. Tax Purposes

The Subscriber is an entity exempt from federal income taxation.

Yes  ¨    No  x (Please check either yes or no).

The Subscriber is subject to taxation on “unrelated business taxable income”
under Sections 511 and 512 of the Code.

Yes  ¨    No  x (Please check either yes or no).

The Subscriber is not subject to backup withholding either because the
Subscriber has not been notified that it is subject to backup withholding as a
result of a failure to report all interest or dividends, or the U.S. Internal
Revenue Service has notified the Subscriber that it is no longer subject to
backup withholding.

Yes  ¨    No  x (Please check either yes or no).

Is the Subscriber a grantor trust, a partnership, or an S-Corporation for U.S.
federal income tax purposes?

Yes  ¨    No  x (Please check either yes or no).

If the question above was answered “Yes,” please indicate whether or not:

 

  •  

More than 50 percent of the value of the ownership interest of any beneficial
owner in the Subscriber is (or at any time during the term of the Partnership
be) attributable to the Subscriber’s (direct or indirect) interest in the
Partnership; or

Yes  ¨    No  ¨ (Please check either yes or no).

 

  •  

It is a principal purpose of the Subscriber’s participation in the Partnership
to permit the Partnership to satisfy the 100 partner limitation contained in
U.S. Treasury Regulation Section 1.7704-1(h)(3).

Yes  ¨    No  ¨ (Please check either yes or no).

 

- 8 -



--------------------------------------------------------------------------------

ANNEX VII

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

Verification of Status under U.S. Bank Holding Company Act

The Subscriber is not, nor is the Subscriber acting on behalf of, any (i) bank
holding company, as defined in Section 2(a) of the United States Bank Holding
Company Act of 1956, as amended, and any successor thereto, and the regulations
promulgated thereunder (the “BHCA”), (ii) foreign bank subject to the provisions
of the BHCA pursuant to Section 8 of the International Banking Act of 1978, as
amended, or (iii) non-bank subsidiary of such bank holding company or foreign
bank.

Yes  x    No  ¨ (Please check either yes or no).

 

- 9 -



--------------------------------------------------------------------------------

ANNEX VIII

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

Investor Information

 

Investor Name:   

CFI CSFR Investor, LLC

Identifying Name:*   

 

Mailing Address:   

2450 Broadway, 6th Floor

  

 

  

 

Please do not list PO boxes City:      Santa Monica            State:
  CA            Zip:   90404            Country:   USA     Telephone:   
                                                                           Fax:
                                                                             
Amount Committed:    $150,000,000                           
                        Tax ID:                                 
                                             Residence of Investor:   

 

   (e.g., location where Investor is centrally managed/controlled) Investor’s
Principal Place of Business:   

 

   (state or country)

Company Type

 

¨   Corporation    ¨ Partnership    ¨ Trust    ¨ LLP

 

¨   Other    If Other, Please Specify                         Jurisdiction
                    

 

D 

  LLC – Please indicate classification (D = disregarded entity, C = corporation,
P = partnership)

 

 

* If you prefer that the General Partner does not disclose your legal name in
communications to other Limited Partners, please provide the name by which you
would like to be identified in such communications. The General Partner will use
commercially reasonable efforts to comply with this request.

 

- 10 -



--------------------------------------------------------------------------------

For U.S. investors:

Please complete Internal Revenue Service Form W-9, available at www.irs.gov.

If flow-through entity, does the entity have any foreign partners or foreign
members?

 

¨  Yes   ¨  No  

California resident or filer

 

¨  Yes   ¨  No  

For non-California resident investors, please complete CA Form 590 to determine
if qualification for exemption from withholding tax.

For foreign investors:

Please complete one of the Internal Revenue Service Forms W-8 (depending on
investor’s status, investor should complete Form W-8BEN, W-8ECI, W-8EXP, or
W-8IMY), available at www.irs.gov.

Classification

 

¨  ERISA   ¨  Member of Group Trust   ¨  Tax Exempt   (Code section
            )

 

- 11 -



--------------------------------------------------------------------------------

Contact Information Please complete a separate form for each contact.

 

Investor Name:  

 

Primary Contact Name:  

 

Title:  

 

Contact Company:  

 

Mailing Address:  

 

 

 

  Please do not list PO boxes City:                                    State:
                                 Zip:                                  Country:
                     Telephone:  

 

Fax:  

 

E-mail:  

 

Desired Distribution List(s):

 

¨       Financial Statements

 

Note: Our default delivery method is via secured website. If you prefer to
receive hard copies in addition, please check here: ¨

¨       Annual Meeting Materials

¨       Capital Calls

¨       Distribution Notices

¨       Legal Notices

¨       Tax Notices (K-1, etc.)

¨       General Information

¨       Documents for signature (e.g. partnership amendments, consents)

 

- 12 -



--------------------------------------------------------------------------------

BANK INFORMATION

 

 

Investor Name:

  

 

   

Effective Date:

 

  

 

 

Bank Details:   

Bank Name:

  

 

ABA#:

  

 

Swift#:

  

 

Bank Address:

  

 

   Please do not list PO boxes    City:                      State:
                     Zip:                     

Bank Contact:

  

 

Bank Telephone:

  

 

Bank Facsimile:

  

 

Account Details:   

Account Name:

  

 

Account Number:

  

 

Account Contact:

  

 

Contact Phone:

  

 

Contact Fax:

  

 

For Further Credit to:

  

 

Other Instructions:

  

 

All distributions will be wired to the account designated herein. If bank and
wiring instructions should change, a designated representative of the Investor
should advise the General Partner as set forth in Section 5.5 hereto in writing
of such change as soon as possible.

 

By:   

 

   Authorized Signature Print Name:   

 

Title:   

 

 

- 13 -



--------------------------------------------------------------------------------

APPENDIX A

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

INVESTMENTS

For determining whether you are a “Qualified Purchaser,” the term “investments”
includes:

 

1) Securities, other than securities of an issuer that controls, is controlled
by, or is under common control with you, unless the issuer of such securities is
a “public company,” a “financial company” or has more than $50 million in
equity, as reflected on such company’s financial statements which present such
equity information as of a date within 16 months preceding the date on which you
acquire an Interest. The term “public company” includes all companies that file
reports pursuant to Section 13 or 15(d) of the Exchange Act or have a class of
securities that are listed on a Designated Offshore Securities Market, as
defined by Regulation S of the Securities Act. The term “financial company”
includes a commodity pool or an “investment company” (whether U.S. or offshore)
or a company required to register as such under the Investment Company Act but
for the exclusions or exemptions provided by sections 3(c)(1) through 3(c)(9) of
the Investment Company Act;

 

2) Real estate held for investment purposes so long as it is not used by you or
a close relative (generally, a sibling, spouse, former spouse, direct ancestor
or descendent or a spouse of such an ancestor or descendent) for personal or
business purposes. However, if you are primarily in the real estate business,
such real estate is includable as an “investment” even if it is held by the
owner;

 

3) “Commodity interests” or “physical commodities” held for investment purposes
by you. “Commodity interests” include commodity futures contracts, options on
commodity futures contracts, and options on physical commodities traded on or
subject to the rules of (i) any contract market designated for trading such
transactions under the United States Commodity Exchange Act, as amended, and the
rules thereunder or (ii) any board of trade or exchange outside the United
States, as contemplated in Part 30 of the rules under the Commodity Exchange
Act. “Physical commodities” include any physical commodity with respect to which
a “commodity interest” is traded on a market specified in the definition of
commodity interests above;

 

4) To the extent not securities, “financial contracts” entered into for
investment purposes or in connection with investments. “Financial contracts”
include any arrangement that (i) takes the form of an individually negotiated
contract, agreement, or option to buy, sell, lend, swap, or repurchase, or other
similar individually negotiated transaction commonly entered into by
participants in the financial markets; (ii) is in respect of securities,
commodities, currencies, interest or other rates, other measures of value, or
any other financial or economic interest similar in purpose or function to any
of the foregoing; and (iii) is entered into in response to a request from a
counterparty for a quotation, or is otherwise entered into and structured to
accommodate the objectives of the counterparty to such arrangement;

 

5) If you are a commodity pool or an investment company exempted from
registration by section (3)(c)(1) or 3(c)(7) of the Investment Company Act, any
amounts payable to you pursuant to a firm agreement or similar binding
commitment upon your demand; and

 

6) Cash and cash equivalents held for investment purposes, such as bank
deposits, foreign currencies, certificates of deposit, net cash surrender value
of an insurance policy and cash held for defensive purposes.

“Investments” do not include other assets which do not reflect experience in the
financial markets, such as jewelry, art work, antiques and other collectibles.

 

- 14 -



--------------------------------------------------------------------------------

For purposes of determining the amount of “investments” owned by a company,
“investments” of a parent company and its majority-owned subsidiaries may be
aggregated to meet the minimum “investment” amount requirements, regardless of
which company is the prospective Qualified Purchaser.

For purposes of determining the amount of “investments” owned by a natural
person, there may be included any “investment” held jointly or as community
property with such person’s spouse. In determining whether spouses who are
making a joint investment in the Partnership are Qualified Purchasers, there may
be included in the amount of each spouse’s “investments” (without duplication)
any “investments” owned by the other spouse (whether or not such “investments”
are held jointly). In determining whether a natural person is a Qualified
Purchaser, there may be included in the amount of such person’s “investments”
any “investments” held in an individual retirement account 401(k) plan, Keogh
plan or similar account the investments of which are directed by and held for
the benefit of such person.

VALUATION OF INVESTMENTS

In determining the value of “investments” in order to ascertain Qualified
Purchaser status, the aggregate amount of “investments” owned and invested on a
discretionary basis by such person can be either their fair market value on the
most recent practicable date or the cost of such “investments,” provided that
the same method must be used for all “investments.” However,

 

I. In the case of “commodity interests,” the amount of “investments” is the
value of the initial margin or option premium deposited in connection with such
“commodity interests”; and

 

II. In each case, there must be deducted from the amount of such “investments”
the following amounts:

 

  A. The amount of any outstanding indebtedness incurred by the prospective
Qualified Purchaser to acquire such “investments”; and

 

  B. In the case of a Family Company (i.e., any company that owns not less than
$5 million in “investments” and that is owned directly or indirectly by or for
two or more natural persons who are related as siblings or spouse (including
former spouses), or direct lineal descendants by birth or adoption, spouses of
such persons, the estates of such persons, or foundations, charitable
organizations, or trusts established by or for the benefit of such persons), in
addition to the amounts specified in paragraph II.A above, any outstanding
indebtedness incurred by an owner of the Family Company to acquire the Family
Company’s “investments.”

 

- 15 -



--------------------------------------------------------------------------------

APPENDIX B

TO THE SUBSCRIPTION AGREEMENT OF

CSFR OPERATING PARTNERSHIP, L.P.

SUMMARY OF TERMS

 

Subscriber:    CFI CSFR Investor, LLC. Investment:    Subscription for an
Associate General Partnership Interest and AGP Units in CSFR Operating
Partnership, L.P. (the “Partnership”). Subscription Amount:    $150 Million.
Contributions:    Membership Interest in ColFin American Investors, LLC valued
at cost plus a cost of carry equal to 10% per annum through July 30, 2012 (the
initial closing of the Partnership) plus cash; both the membership interest and
cash will be contributed when called by Colony Single-Family Residential, Inc.
(the “General Partner”) on a pro rata basis with other partners in the
Partnership. Approval Rights:    The General Partner is not permitted to take
any of the following actions unless approved by the Subscriber: (i) the
assumption or guarantee of, or other contracting for, indebtedness, the issuance
of evidences of indebtedness (including the securing of same by deed to secure
debt, mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the mortgage, pledge, encumbrance or hypothecation of any assets of
the Partnership to secure any such indebtedness, or lending money to any Person;
(ii) the acquisition, sale, transfer, exchange or other disposition of any
assets of the Partnership to the extent such assets represent greater than ten
percent (10%) of the Partnership’s aggregate assets based on fair value
(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Partnership) or the merger, consolidation,
reorganization or other combination of the Partnership with or into another
entity; (iii) the enforcement of any rights against any partner of the
Partnership pursuant to representations, warranties, covenants and indemnities
relating to such partner’s contribution of property or assets to the
Partnership; (iv) the issuance of additional partnership units by the
Partnership, in connection with capital contributions to the Partnership by
additional partners to the Partnership; (v) the selection of and termination of
property managers to manage any of the properties held by the Partnership or the
declaration of a default under any property management agreement, which approval
shall not be

 

- 16 -



--------------------------------------------------------------------------------

   unreasonably withheld; and (vi) the development and approval of annual
operating budgets for the Partnership. Exchange Rights:    The AGP Units may be
exchanged for Series X OP Units in the Partnership, in which case the
Subscriber’s Associate General Partner Interest in the Partnership will be
exchanged for a Limited Partnership Interest in the Partnership (a) at the
Subscriber’s election at any time, or (b) at the General Partner’s election
exercised at any time beginning immediately prior to the occurrence of (i) an
offering by the General Partner or any successor to the General Partner in a
transaction exempt from registration under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”) involving private resales of securities, in which an initial
purchaser/placement agent is engaged, made pursuant to Rule 144A under the
Securities Act, (ii) an initial public offering of the shares of the General
Partner or any successor to the General Partner, (iii) any transaction or
related series of transactions which results in the shares of the General
Partner or any successor to the General Partner being publicly traded, or (iv)
any transaction or series of related transactions designated as a “realization
transaction” by the General Partner in which the business or assets of the
General Partner are sold to or combined with a third party, through merger,
consolidation, share exchange, sale, disposition or contribution of
substantially all of the General Partner’s assets, or otherwise, regardless of
whether the General Partner is the continuing or surviving company in such
transaction or related series of transactions (the transactions referred to in
clauses (ii), (iii) and (iv) being collectively referred to as a “Realization
Transaction”), or (v) a direct or indirect change in control of the Associate
General Partner. Redemption Rights:    If the AGP Units have been exchanged for
Series X OP Units, then on or after the occurrence of a Realization Transaction,
the Subscriber shall have the right to tender to the Partnership and redeem any
OP Units it holds in the Partnership, provided that (a) the General Partner may
assume and satisfy such redemption obligation by issuing to the Subscriber
shares in the General Partner and (b) the Subscriber shall not be entitled to
tender and redeem its OP Units in the Partnership if the General Partner would
not be able to issue its shares to the Subscriber due to limitations or
restrictions set forth in the General Partner’s Articles of Incorporation. Fees:
   No fees are paid to the General Partner or Colony American Homes, LLC (the
“Manager”) in respect of the Subscriber’s investment in the Partnership.

 

- 17 -



--------------------------------------------------------------------------------

Carried Interest:    No carried interest is paid to the General Partner or the
Manager in respect of the Subscriber’s investment in the Partnership. Founders
Rights:    As a participant in the “Founders Round” (the initial capital raise
by the Partnership and the General Partner), the Subscriber will be entitled to
the following: (a) its pro rata share (based on its relative capital
contributions among all of the participants in the Founders Round) of
twenty-five percent (25%) of the carried interest paid by partners who invest in
the Partnership subsequent to the Founders Round: and (b) its pro rata share
(based on its relative capital contributions among all of the participants in
the Founders Round) of warrants with a $.01 strike price entitling the holders
of the warrants to (i) participate in any distributions made by the Manager,
regardless of whether the warrants have been exercised, and (ii) acquire (x)
twenty-five percent (25%) of the ownership of the Manager upon a transaction or
series of related transactions pursuant to which all or substantially all of the
ownership interests in the Manager are sold, directly or indirectly, through a
merger, sale, transfer, contribution or otherwise, or (y) thirty-three and
one-third percent (33 1/3%) of the ownership of the Manager if the General
Partner or any successor to the General Partner acquires the ownership interest
in the Manager pursuant to the transaction described in clause (x) above.
Transfers:    The Subscriber may not transfer its AGP Units or its Associate
General Partnership Interest (or any units or interests which they may be
exchanged for) without the prior consent of the General Partner.

 

- 18 -